DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 4/28/21. This action is Non-Final. Claims 1-10 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 9) and apparatus (claim 10) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of generating one or more search queries, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A service providing method of a service providing apparatus for providing search intents, the service providing method comprising: an acquisition step of automatically generating one or more search queries in which a keyword and characters are combined while adding differently a series of characters to the keyword, and acquiring one or more associated queries associated with the search queries through a preset search engine; an entity generation step of applying the associated query to the search engine to extract one or more entities which coincide with words or phrases defined in an instance of pre-stored ontology information from predetermined top N search results among the generated search results and generating entity information including the extracted one or more entities and then generate an associated query corresponding the entity information and query information including the entity information; a learning step of generating learning data including the query information corresponding to the specific intent and the specific association query to learn the generated learning data in a predetermined learning model, when a plurality of intents and a plurality of queries, which are categories for search intent, are matched with each other and a specific intent matched to a query matching a specific related query in which the entity information is generated is extracted from the pre-stored intent DB; and a calculation step of generating query information for the input query by using the input query according to the user input as an association query in the entity generation step and then applying the generated query information to the learning model in which the learning is completed to calculate a final result including a correlation coefficient for each of the one or more intents corresponding to the input query through the learning model.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to generating learning data (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to generating learning data, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation generating learning data is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 9 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of learning model, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishant et al., U.S. Patent Application Publication No.: 2019/0012390 (Hereinafter “Nishant”), and further in view of Boucher et al., U.S. Patent Application Publication No.: US 2017/0380126 (Hereinafter “Boucher”).
Regarding claim 1, Nishant teaches, a service providing method of a service providing apparatus for providing search intents (Nishant [Abstract]: The platform includes a chat bot comprising a machine learning engine, an intent analysis system and a query system.), the service providing method comprising: 
an acquisition step of automatically generating one or more search queries in which a keyword and characters are combined while adding differently a series of characters to the keyword (Nishant [0085]: “The entity(s) may include, for example, one or more search keywords and/or one or more attributes).), and 
acquiring one or more associated queries associated with the search queries through a preset search engine (Nishant [0028]: “Aspects of the present disclosure generally relate to systems and methods for automated conversational querying, for providing relevant content queries across unconnected websites.);
an entity generation step (Nishant [0042]: training included an intent/entity) of applying the associated query to the search engine to extract one or more entities which coincide with words or phrases (Nishant [0097]: For example, pre-processing module 308 may perform an analysis of entity(s) 214 (e.g., part numbers, categories, etc.) in order to refine the query, such that search engine 316 may perform a more accurate query.) defined in an instance of pre-stored ontology information from predetermined top N search results among the generated search results (Nishant [0098]: Filter module 310 may be configured to apply one or more predetermined filter parameters to intent / entity(s) 214 associated with one or more selectable filters and transmit the filter parameters to search engine 316.) and generating entity information including the extracted one or more entities and then generate an associated query corresponding the entity information and query information including the entity information (Nishant [0104]: Search engine 316 may be configured receive entity(s) 214 (i.e., search keyword(s) and attribute(s)) for querying and may query one or more content source(s) 128. In some examples, search engine 316 may arrange the keywords and attributes in a particular configuration and/or format for querying particular content source(s0 128. Search engine 316 may receive entity(s) 214, for example, from query controller 302, semantic search module 306, pre-pre-processing module 308 and/or filter module 310. In general, search engine 316 may generate a search request, search content source(s) 128 for the most relevant content related to the requested entity(s) 214 and retrieve relevant content to form query results. Search engine 316 may transmit the query results to database(s) 140, such that database(s) 140 may store, for example, the query results, an intent history (as well as conversation dialogs, etc.).) 
a learning step of generating learning data including the query information corresponding to the specific intent and the specific association query to learn the generated learning data in a predetermined learning model (Nishant [0088]:  Utterance Classification module 206 may be configured to develop learning set 216 for training module 208. Classification module 206 may develop learning set 216 through interaction with administrator 114 via administrator portal 142. In some examples, classification module 206 may obtain training set 220 via semantic search module 306. In some examples, learning set 216 may be determined based on the performance of CQ platform 102 for providing relevant query results.), when a plurality of intents and a plurality of queries, which are categories for search intent (Nishant [0042-0043]: “The training included an intent/entity (described further below) mapping, as there are “n” number of ways a user can ask a question which the chat bot needs to understand. The training included analysis of the chat transcripts and collected different questions asked by users. The analysis also includes interaction with customers and internal engineers to understand the possibilities for user queries and trained the natural language processor accordingly. The CQ platform further solves this problem by building a vocabulary specific to the domain of electronic components which distinctly mirrors the vocabulary used by engineers who are the primary customers of the CQ platform (in one embodiment). The CQ platform also uses this dictionary/vocabulary to better understand the intent and entities within user queries, to improve the accuracy of the natural language understanding for further operation. The CQ platform, in some examples, may leverage phrase lists, which may act as a dictionary of keywords. The phrase list may be used to store items such as category names, manufacturer names and topic names. The phrase list may enable the natural language processor to identify entities from the search queries more accurately.”), are matched with each other and a specific intent matched to a query matching a specific related query in which the entity information is generated is extracted from the pre-stored intent DB (Nishant [0090]: “Training module 208 may be configured to train the language model(s) of NLP module 202. Language model(s) of NLP module 202 may be continuously trained through its operation. However, as more utterances 212 are fed into NLP module 202, continuously training the model may become more difficult. Training module 208 may define a learning loop, where a predetermined set of rules (e.g., minimum returned scores, entity density) may be used to at least partially automate the training process. In addition, platform-curated data may be reviewed by one or more administrators 114 (e.g., a product owner, a business administrator) to train and/or retrain chat bot 132 as well as NLP module 202, understand usage patterns and/or identify new feature specifications for CQ platform 102. The trained/retrained data may be fed back to a production instance for future user queries.); and
Nishant didn’t clearly teach, a calculation step of generating query information for the input query by using the input query according to the user input as an association query in the entity generation step and then applying the generated query information to the learning model in which the learning is completed to calculate a final result; Boucher [0069] teaches, “In particular embodiments, the query-log keyword generator may include a list of queries previously entered. As an example and not by way of limitation, the previously entered queries may include queries previously received from a plurality of client systems 130 (e.g., prior queries entered by users of the online social network). The keyword score of query-log keyword suggestions may be calculated based at least in part on one or more of: (1) the number of times each query-log keyword suggestion has been searched; (2) the number of times each query-log keyword suggestion was selected (e.g., clicked on, etc.); (3) the popularity of the one or more second nodes with which each query-log keyword suggestion corresponds; (4) other suitable factors; or (5) any combination thereof.” 
including a correlation coefficient for each of the one or more intents corresponding to the input query through the learning model (Boucher [0091]: As an example and not by way of limitation, particular user actions may be assigned both a rating and a weight while a relationship associated with the particular user action is assigned a rating and a correlating weight (e.g., so the weights total 100%). To calculate the coefficient of a user towards a particular object, the rating assigned to the user's actions may comprise, for example, 60% of the overall coefficient, while the relationship between the user and the object may comprise 40% of the overall coefficient.).)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Nishant et al. to the Boucher’s system by adding the feature of calculating correlation coefficient. The references (Nishant and Boucher) teach features that are analogous art and they are directed to the same field of endeavor, such as search queries. Ordinary skilled artisan would have been motivated to do so to provide Nishant’s system with enhanced search results. (See Boucher [Abstract], [0069], [0091]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the service providing method of claim 1, wherein the learning step further comprises a step of learning the learning model using a plurality of learning data obtained by performing the acquisition step, the entity generation step, and the learning step for each of a plurality of different keywords (Nishant [0073]: Chat bot 132 may include an artificial intelligence (AI) (e.g., machine learning) engine configured to conduct an automated conversation with user 106 via text-based communication such as text messages in a chat interface. CQ platform 102, via chat bot 132, may be able to handle at least an initial portion of a query session with user 106, for example, to determine an intent for the query, so that user 106 may be properly routed to live agent 118 to handle the intent. In other cases, CQ platform 102, via chat bot 132, may provide sufficient information or resolution to user 106 without involving live agent 118. In some cases, AI-generated content segments may be distributed throughout a chat session.).
Regarding claim 3, the service providing method of claim 1, wherein the association query is an auto-complete search word generated by the search engine based on the search query (Nishant [0043]: “The CQ platform, in some examples, may leverage phrase lists, which may act as a dictionary of keywords. The phrase list may be used to store items such as category names, manufacturer names and topic names. The phrase list may enable the natural language processor to identify entities from the search queries more accurately. The CQ platform also improves the efficiency of comprehension of the chat bot to understand the intent of a user query and to extract pertinent entities within them to be searched within relevant repositories of information. Importantly, the chat bot may be dependent on the natural language processor for identifying the intent of a user query and extracting entities for querying from the intent.”)
Regarding claim 4, the service providing method of claim 1, wherein the acquiring step excludes an association query having a search volume of 0 (Nishant [0156]: “At step 1106, query CQ platform 102 may determine whether the selected option relates to a query (i.e., a project search). If, at step 1106, it is determined that the selected option does not relates to a query, step 1106 may proceed to step 1108. At step 1108, chat bot 132 may display a message indicating popular projects, and chat bot 132, at step 1110, may display one or more popular projects for selection on chat bot interface 150. At step 1112, chat bot 132 may update a web browser of client device 108 responsive to user input for a displayed selected option. If, at step 1106, it is determined that the selected option relates to a project search, step 1106 may proceed to step 1114, and query system 138 may perform a search of content source(s) 128 for related projects. At step 1116, CQ platform 102 may determine whether the search was successful (i.e., at least one project is identified).”).
Regarding claim 5, the service providing method of claim 1, wherein the ontology information includes entity definition information for each of a plurality of different entities corresponding to an object or concept, and the entity definition information includes a class corresponding to the category of the entity and an instance that is an entity name of the entity (Boucher [0009]: If the social-networking system determines that there is a match between the results from the topic tagger and the entity search, then those matches provide strong signals that define the intent of the query as being a topic query for that particular topic. However, if the social-networking system determine there is no topic match, then distribution may be used along the entity results in combination with text estimation. Text estimation is a language-model based text estimation of the classification for the query based on named entities within the social graph and not necessarily based on the query the user enters. The social-networking system may use text estimation and the actual entity search results to determine query intent. In some embodiments, search results which the user is more likely to click, based on the intent of the search query, may be provided to the user for display.).
Regarding claim 6, the service providing method of claim 1, wherein the entity generation step is a step of setting one or more entities extracted in response to the association query as candidate entities and calculating the appearance frequency of each candidate entity for the top N search results to allow the only candidate entities of which appearance frequency is equal to or greater than the set reference value to be included in the entity information (Boucher [0067]: Social-networking system 160 may then search a plurality of keyword generators to identify one or more keyword suggestions to match the ambiguous n-gram “stan.” Each identified keyword suggestion may correspond to one or more second nodes of the plurality of second nodes. The suggested keywords may come from a variety of sources, for example and not by way of limitation, a query-log keyword generator, a typeahead keyword generator, a grammar-parser keyword generator, a metadata keyword generator, another suitable source, or any combination thereof.).
Regarding claim 7, the service providing method of claim 1, wherein the search result includes one or more response results responded by determining the search intent for the association query by the search engine and one or more function types of the response function corresponding to the one or more response results and used by the search engine when calculating the response result  (Nishant [0044]: “The CQ platform also improves the efficiency of comprehension of the chat bot to understand the intent of a user query and to extract pertinent entities within them to be searched within relevant repositories of information. Importantly, the chat bot may be dependent on the natural language processor for identifying the intent of a user query and extracting entities for querying from the intent. To improve the accuracy of the natural language processor response, it was trained with a large number of utterances which covers different ways a question can be asked.”), and 
the entity generation step further comprises generating the query information so that one or more function types extracted from the search result generated in response to the association query and the entity information are set as attributes of the association query (Nishant [0122-0123]: When intent 214 is identified as “product search,” query controller 302 may activate pre-processing module 308, to perform pre-processing of the identified search query information (e.g., to refine the search). At step 510, search engine 316, in conjunction with content source(s) API(s) 318, may search one or more content source(s) 128 for relevant parts related to the product. At step 512, it is determined whether one or more parts are available, for example, by chat bot 132. When one or more parts are determined to be available, a results message may be generated, at step 514, for example, by chat bot 132. … The results card may also provide one or more attributes of the product, such as price reduction, export control classification number (ECCN), ROHs compliance, etc. In some examples, the “product search” intent may also provide a filter products option, to filter search results by predetermined categories, such as in stock, ROHs compliance, EOL, etc.”)
Regarding claim 8, the service providing method of claim 1, wherein in the learning step, the correlation between the query and the intent is set according to a change in entity information having a query as an attribute through learning of the learning model using the learning data (Nishant [0085]: “NLP module 202 may be configured to receive utterance(s)/query input 212 from message controller 134 and may be configured to identify an intent and one or more related entities (i.e., intent/entity(s)) 214. The intent may represent, for example, a desired task or actions by user 106 (e.g., perform a product search, learn about a particular topic, check account information, etc.). The entity(s) may include, for example, one or more search keywords and/or one or more attributes). For example, utterance 212 may be “LM324.” NLP module 202 may identify the intent as “product search” and may identify the entity as electronics part “LM324.” In some examples, NLP module 202 may be trained with key attributes associated with a particular type of content (e.g., content related to electronic parts). For example, NLP module 202 may identify intent/entity(s) 214 from utterance(s) 212 such as “100 ohm 1206 case ¼ W 5%” or “capacitor 10 uF 25V 10% 0603 case.” NLP module 202 may include one or more pre-built and/or custom-trained language models, to understand a user's intent/related entity(s) 214.)
Regarding claim 9, the service providing method of claim 1, wherein the calculation step further comprises generating and outputting a dashboard displayed to enable comparison between one or more intents calculated for the input query according to a correlation coefficient for each intent included in the final result based on the final result obtained (Nishant [0063-0064]: “Dashboard 124 may be configured to provide an interactive user interface (e.g., for display on a display device) for displaying various metrics associated with the collected information/data stored in data lake 126. Example screenshots of dashboard 1700 is shown in FIGS. 17A and 17B. For example, as shown in FIG. 17A, dashboard 1700 may include webpage 1702 providing various chat bot performances metrics. As shown in FIG. 17B, dashboard 1700 may also include webpage 1704 providing various user behavior metrics.)
Regarding claim 10, Nishant teaches, a service providing apparatus comprising:
a query generation unit configured to automatically generate one or more search queries in which a keyword and characters are combined while adding differently a series of characters to the keyword (Nishant [0085]: “The entity(s) may include, for example, one or more search keywords and/or one or more attributes).), and acquire one or more associated queries associated with the search queries through a preset search engine (Nishant [0028]: “Aspects of the present disclosure generally relate to systems and methods for automated conversational querying, for providing relevant content queries across unconnected websites.);
an entity generation unit (Nishant [0042]: training included an intent/entity) configured to apply the associated query to the search engine to extract one or more entities which coincide with words or phrases (Nishant [0097]: For example, pre-processing module 308 may perform an analysis of entity(s) 214 (e.g., part numbers, categories, etc.) in order to refine the query, such that search engine 316 may perform a more accurate query.) defined in an instance of pre-stored ontology information from predetermined top N search results among the generated search results (Nishant [0098]: Filter module 310 may be configured to apply one or more predetermined filter parameters to intent / entity(s) 214 associated with one or more selectable filters and transmit the filter parameters to search engine 316.) and generate entity information including the extracted one or more entities and then generate an associated query corresponding the entity information and query information including the entity information (Nishant [0104]: Search engine 316 may be configured receive entity(s) 214 (i.e., search keyword(s) and attribute(s)) for querying and may query one or more content source(s) 128. In some examples, search engine 316 may arrange the keywords and attributes in a particular configuration and/or format for querying particular content source(s0 128. Search engine 316 may receive entity(s) 214, for example, from query controller 302, semantic search module 306, pre-pre-processing module 308 and/or filter module 310. In general, search engine 316 may generate a search request, search content source(s) 128 for the most relevant content related to the requested entity(s) 214 and retrieve relevant content to form query results. Search engine 316 may transmit the query results to database(s) 140, such that database(s) 140 may store, for example, the query results, an intent history (as well as conversation dialogs, etc.).) 
a learning unit configured to extract a specific intent matched to a query matching a specific association query in which the entity information is generated from a pre-stored intent DB by mutually matching a plurality of intents and a plurality of queries, which are categories for search intent (Nishant [0088]:  Utterance Classification module 206 may be configured to develop learning set 216 for training module 208. Classification module 206 may develop learning set 216 through interaction with administrator 114 via administrator portal 142. In some examples, classification module 206 may obtain training set 220 via semantic search module 306. In some examples, learning set 216 may be determined based on the performance of CQ platform 102 for providing relevant query results.), when the query information is received from the entity generation unit and generate learning data including the query information corresponding to the specific intent and the specific association query to learn the generated learning data in a predetermined learning model, when a plurality of intents and a plurality of queries (Nishant [0042-0043]: “The training included an intent/entity (described further below) mapping, as there are “n” number of ways a user can ask a question which the chat bot needs to understand. The training included analysis of the chat transcripts and collected different questions asked by users. The analysis also includes interaction with customers and internal engineers to understand the possibilities for user queries and trained the natural language processor accordingly. The CQ platform further solves this problem by building a vocabulary specific to the domain of electronic components which distinctly mirrors the vocabulary used by engineers who are the primary customers of the CQ platform (in one embodiment). The CQ platform also uses this dictionary/vocabulary to better understand the intent and entities within user queries, to improve the accuracy of the natural language understanding for further operation. The CQ platform, in some examples, may leverage phrase lists, which may act as a dictionary of keywords. The phrase list may be used to store items such as category names, manufacturer names and topic names. The phrase list may enable the natural language processor to identify entities from the search queries more accurately.”), which are categories for search intent, are matched with each other and a specific intent matched to a query matching a specific related query in which the entity information is generated is extracted from the pre-stored intent DB; (Nishant [0090]: “Training module 208 may be configured to train the language model(s) of NLP module 202. Language model(s) of NLP module 202 may be continuously trained through its operation. However, as more utterances 212 are fed into NLP module 202, continuously training the model may become more difficult. Training module 208 may define a learning loop, where a predetermined set of rules (e.g., minimum returned scores, entity density) may be used to at least partially automate the training process. In addition, platform-curated data may be reviewed by one or more administrators 114 (e.g., a product owner, a business administrator) to train and/or retrain chat bot 132 as well as NLP module 202, understand usage patterns and/or identify new feature specifications for CQ platform 102. The trained/retrained data may be fed back to a production instance for future user queries.); and
Nishant didn’t clearly teach, a control unit of generating query information for the input query by using the input query according to the user input as an association query in the entity generation step and then applying the generated query information to the learning model in which the learning is completed for the plurality of different keywords to calculate a final result; Boucher [0069] teaches, “In particular embodiments, the query-log keyword generator may include a list of queries previously entered. As an example and not by way of limitation, the previously entered queries may include queries previously received from a plurality of client systems 130 (e.g., prior queries entered by users of the online social network). The keyword score of query-log keyword suggestions may be calculated based at least in part on one or more of: (1) the number of times each query-log keyword suggestion has been searched; (2) the number of times each query-log keyword suggestion was selected (e.g., clicked on, etc.); (3) the popularity of the one or more second nodes with which each query-log keyword suggestion corresponds; (4) other suitable factors; or (5) any combination thereof.” 
 including a correlation coefficient for each of the one or more intents corresponding to the input query through the learning model. (Boucher [0091]: As an example and not by way of limitation, particular user actions may be assigned both a rating and a weight while a relationship associated with the particular user action is assigned a rating and a correlating weight (e.g., so the weights total 100%). To calculate the coefficient of a user towards a particular object, the rating assigned to the user's actions may comprise, for example, 60% of the overall coefficient, while the relationship between the user and the object may comprise 40% of the overall coefficient.).)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Nishant et al. to the Boucher’s system by adding the feature of calculating correlation coefficient. The references (Nishant and Boucher) teach features that are analogous art and they are directed to the same field of endeavor, such as search queries. Ordinary skilled artisan would have been motivated to do so to provide Nishant’s system with enhanced search results. (See Boucher [Abstract], [0069], [0091]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rao, US 2022/0107802, Extraquery context-aided search intent detection
Salkola, US 2020/0409936, Resolving entities from multiple data sources for assistant systems
Cherniavskii, US 2016/0203238, Suggested keywords for searching news-related content on online social networks 
Wu, US 2015/0348107, Systems and Methods for advertising using sponsored verbs and contexts
Tavernier, US 10,706,450, Artificial Intelligence System for generating intent-aware recommendations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571) 270-0236.  The examiner can normally be reached on MON – FRI: 8AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154


/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154